IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00316-CV
 
In
the Interest of B.T.E., a Child,
 
 
 

From the County Court
Walker County, Texas
Trial Court No. 3608A
 

MEMORANDUM  Opinion

 




Appellant Jimmy Lee Evans, III has
filed a motion for voluntary dismissal, stating that he no longer wishes to
pursue this appeal.  See Tex. R.
App. P. 42.1(a)(1).  Appellee has not filed a response.  Dismissal of
this cause would not prevent a party from seeking relief to which it would
otherwise be entitled.
Appellant’s motion to dismiss is granted. 
The appeal is dismissed.
PER CURIAM
 
Before Chief
Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed January 9, 2007
[CV06]